DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not completely persuasive. Applicant argues none of the references disclose the limitation of the inclined surface of the wing tab faces a periphery of the inlet as claimed. 
The Examiner respectfully disagrees with Applicant’s arguments due to a lack of detailed disclosure of the inclined surface and the meaning of the word “faces” as in  “the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller” as recited in claim 1. Nevertheless, a review of the references shows that the element 15 of Fig. 1 of Ishiguro is actually a shroud of the impeller 2, not an inlet of the housing. Therefore, the rejection of claims 1, 2 and 11 as being anticipated by Ishiguro is hereby withdrawn. As for the Zhang reference, the wing tab does not face towards a radial direction. Therefore, the rejection of claims 1, 2, 10 and 12 as being anticipated by Zhang et al. is hereby withdrawn . Lastly, the German publication does not clearly show the spatial relationship between the wing tab 112 and the flow inlet of Figs. 1 and 2. Therefore, the rejection of claims 1 and 3 as being anticipated by the German publication is hereby withdrawn.
Finally, Applicant arguments against the drawing objection are persuasive. Therefore, the drawing objection is hereby withdrawn. 
Due to new ground of rejections, this Office action is made non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-13 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Regarding the amount of direction provided by the inventor, claim 1 requires the wing tab has an inclined surface, the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller. However, what Applicant identifies as the inclined surface V1 in Figs. 2A, 2B, 4A and 4B of the application is actually a curved surface; while an accepted meaning of inclined as “ a: having a leaning or slope; b: making an angle with a line or plane” according to the online version of the Merriam-Webster dictionary. The angle of the surface V1 relative to horizontal in Applicant’s Fig. 2B keep changing and therefore the surface V1 cannot considered to be an inclined surface. Secondly, Applicant never attempts to define what “faces” means as in “the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller” as recited in claim 1. As shown in Applicant’s Figs. 2 B and 4A, the surface V1 extends radially in the D1 direction but is located well below the housing inlet periphery 121a in the axial direction L1; while in Applicant’s Fig. 4B, only the bottom edge of the surface V1 appears to oppositely facing the inlet periphery 121a. Therefore, it is unclear as to which relative position between a particular part of the surface V1 and the periphery of the flow inlet is considered as “faces”.
Because the inventor does not provide enough information on the inclined surface and the meaning of “faces”, a person in the art has to explore various possible configurations of the inclined surface and various positions of the former relative to the position of the periphery of the housing inlet with follow up testing to find the most suitable solution which increases the quantity of experimentation tremendously.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-13 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “inclined surface” in claim 1 is used by the claim to mean “a curved surface,” while the accepted meaning is “a surface that makes an angle with a line or plane.” The term is indefinite because the specification does not clearly redefine the term. Therefore, the claim is indefinite. Claims 2-13 are indefinite as being dependent on claim 1.
Note that the limitation “faces a periphery of the flow inlet along a radial direction of the impeller” is interpreted as being oppose to but not necessarily in alignment with a periphery of the flow inlet along a radial direction in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 12, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (2008/0130226).
Yamashita discloses a centrifugal heat dissipation fan, comprising: a housing 12 having at least one flow inlet 14b (Fig. 1a); and an impeller 15 rotatably assembled in the housing along an axial direction, wherein the impeller has a hub 15a and multiple blades 15b arranged around the hub, the flow inlet is located in the axial direction and faces the hub, each of the blades has a wing tab 15ba (Fig. 3) adjacent to the flow inlet, the wing tab extends from a main surface of the blade toward another adjacent blade, and the wing tab has an inclined surface (see annotated Fig. 3 below), the inclined surface faces a periphery of the flow inlet along a radial direction of the impeller (as explained above).

[AltContent: textbox (Inclined surface)][AltContent: arrow][AltContent: textbox (First area)][AltContent: textbox (Third area)][AltContent: textbox (Second area)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    573
    496
    media_image1.png
    Greyscale

		Annotation of Fig. 3 of Yamashita et al.

Regarding claim 2, the diameter of the flow inlet is smaller than the diameter of the impeller (Fig. 3).
Regarding claim 3, the blade is divided into a first area, a second area and a third area along the radial direction, the first area is connected to the hub, the second area is connected between the first area and the third area A3, and the wing tab extends from the first and the second area (see annotation of Fig. 3 below).
Regarding claim 10, wing tab has an outer diameter and an inner diameter along the radial direction, the outer diameter is larger than the inner diameter, the inner diameter is smaller than the radius of the flow inlet, and the radius of the flow inlet is smaller than the outer diameter (see second annotation of Fig. 3 below).
[AltContent: textbox (Inner diameter)][AltContent: textbox (Outer diameter)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    573
    496
    media_image1.png
    Greyscale

	Second Annotation of Fig. 3 of Yamashita et al.
	
	Regarding claim 12, the fan of Yamashita has all the limitations as shown in the second annotation of Fig. 3 above; therefore, it is inherently that the quantity of input air of the centrifugal heat dissipation fan is proportional to the inner diameter, and a wind pressure of the centrifugal heat dissipation fan is inversely proportional to the inner diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Sanagi et al. (8,007,240).
Yamashita discloses all the limitations except one end of the third area away from the hub does not further have a broken blade edge as claimed.
Sanagi teaches a centrifugal fan comprising a hub 43a, a plurality of blades 44 extending radially from the hub (Fig. 4), wherein the radially outer most edge 44d of each blade has saw tooth shape or a broke blade edge (Fig. 5).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the centrifugal fan of Yamashita with one end of the third area away from the hub further has a broken blade edge for the purpose of reducing noise of the fan (Sanagi; col. 8, lines 35-42).

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745